       Case 2:18-cv-09253-JCZ-JVM Document 90 Filed 11/20/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

KENNETH NASSET                               *              CASE NO. 18-9253

       vs.                                   *              SECT. A(1)

UNITED STATES OF AMERICA                     *              JUDGE ZAINEY

                                             *              MAG. VAN MEERVELD

                               MOTION TO SEAL EXHIBITS

       NOW INTO COURT, through undersigned counsel, comes the United States who

respectfully seeks to seal file the following documents: Exhibits 11 and 12, filed as R. Docs. 62-

15, 62-16, 71-17, 71-18, 75-15 and 75-16. These exhibits inadvertently contain the Plaintiff’s

social security number.

       WHEREFORE, the United States respectfully prays that the motion be granted and that

R. Docs. 62-15, 62-16, 71-17, 71-18, 75-15 and 75-16 be sealed in the record in this matter.


                                                    Respectfully submitted,
                                                    PETER G. STRASSER
                                                    UNITED STATES ATTORNEY

                                                    /s/ Mary Katherine Kaufman
                                                    MARY KATHERINE KAUFMAN(#32719)
                                                    Assistant United States Attorney
                                                    650 Poydras Street, Suite 1600
                                                    New Orleans, Louisiana 70130
                                                    Telephone: (504) 680-3008
                                                    Facsimile: (504) 680-3184
                                                    Mary.Katherine.Kaufman@usdoj.gov
                                                    Counsel for the United States of America
